Exhibit 10.1

SHARE ISSUANCE AGREEMENT


SHARE ISSUANCE AGREEMENT dated the 8th day of March, 2010,


BETWEEN:


SK CAPITAL CORP.,
("SUBSCRIBER")


AND:


AYERS EXPLORATION., a Nevada domestic corporation, with a corporate office on 6
Harston Avenue, Mosman Sydney Australia 2088


(hereinafter, the "COMPANY")


NOW THEREFORE THIS SHARE ISSUANCE  AGREEMENT  ("AGREEMENT")  WITNESSES that the
parties hereto agree as follows:


ARTICLE 1 - INTERPRETATION


SECTION 1.1.  DEFINITIONS.  When used in this Agreement  (including the recitals
and schedules  hereto) or in any amendment  hereto,  the following  terms shall,
unless otherwise expressly provided, have the meanings assigned to them herein:


"BANKING DAY" shall mean any day other than a Saturday, Sunday, public holiday
under the laws of the State of Queensland or other day on which banking
institutions are authorized or obligated to close in Queensland.


"CHARTER DOCUMENTS" means constating documents and by-laws, and all amendments
thereto;


"CONSENT" means any  permit,   license,   approval,   consent,  order,  right,
certificate, judgment,  writ,  injunction,  award,  determination,  direction,
decree, authorization,  franchise, privilege, grant, waiver, exemption and other
concession or by-law, rule or regulation;


"SHARE PRICE" means a price of $0.20 and


"DOLLAR" or "$" means the currency of the United States of America.


 
-1-

--------------------------------------------------------------------------------

 
ARTICLE 2 - THE SHARE ISSUANCE


SECTION 2.1. SHARE ISSUANCE.  The Subscriber shall make available to the Company
in accordance with, and subject to the terms and conditions of, this Agreement,
until  March 8, 2011 (the  "COMPLETION  DATE"),  up to  $250,000 by way of
Advances in accordance with this Sections 2.2, 2.3 and 2.4 of this Agreement.
The Completion Date may be extended for an additional term of up to twelve
months at the option of the Company or the Subscriber  upon written notice on or
before the Completion Date in accordance with the notice  provisions in Section
of this Agreement.


SECTION  2.2. THE ADVANCES.  On the terms and conditions set forth herein the
Subscriber, from time to time, on any Banking Day, prior to the Completion Date,
Agrees, at its sole discretion, to make advances to the Company ("ADVANCES").
Each Advance shall be in an aggregate amount of not more than  $50,000.


SECTION 2.3.  PROCEDURE TO REQUEST ADVANCES.  Each Advance shall be made on or
before five Banking Days following notice from the Company.  Each such notice
shall be given by a notice to the Subscriber in the form substantially the same
as the form attached hereto in Schedule A (each a "NOTICE").


SECTION 2.4.  SUBSCRIPTION AGREEMENT.  Upon making each Advance, the Subscriber
shall provide an executed Subscription Agreement, in a form acceptable to both
parties to this Agreement, to the Company.


SECTION  2.5. USE OF PROCEEDS.  The Company shall use all Advances  to fund
operating  expenses,   acquisitions,   working  capital  and  general  corporate
activities.


SECTION 2.6 OPTION. The Subscriber may, at their discretion, take the option to
subscribe up to a further  $250,000,  when the total  subscription  from this
agreement has been received by the Company.


 
-2-

--------------------------------------------------------------------------------

 
ARTICLE 3 - REPRESENTATIONS AND WARRANTIES


SECTION 3.1. REPRESENTATIONS AND WARRANTIES. The Company represents and warrants
to the Subscriber:
 
     (a)
Organization and  Corporate Power.  The Company has been duly
incorporated  and  organized  and is  validly  subsisting  and in good
standing under the laws of its  jurisdiction  and has full  corporate
right,  power and authority to enter into and perform its  obligations
under the Agreement  to which it is or shall be a party and has full corporate
right, power and authority to own and operate its properties and to carry on its
business;
   
     (b)
Conflict  with Other  Instruments.  The  execution and delivery by the Company
of the  Agreement  and the  performance  by the Company of its
obligations  thereunder,  do not and will not:  (i)  conflict  with or result in
a breach of any of the terms,  conditions or provisions  of: (A) the charter
documents of the Company; (B) any law applicable to or binding on the Company;
or (C) any contractual  restriction binding on or affecting the Company or
its  properties  the breach of which would have a material adverse effect on the
Company;  or (ii) result in, or require or permit:  (A) the  imposition of any
lien on or with respect to the properties now owned or hereafter  acquired by
the Company;  or (B) the acceleration of the maturity of any debt of the
Company, under any contractual provision binding on or affecting the Company;
   
     (c)
Consents,  Official Body Approvals. The execution and delivery of the Agreement
and the performance by the Company of its obligations thereunder have been duly
authorized by all necessary action on the part of the Company,  and no Consent
under any applicable law and no registration, qualification, designation,
declaration or filing with any official body having jurisdiction  over
the  Company is or was necessary therefor. The Company possesses all Consents,
in full force and effect, under any applicable Law which are necessary in
connection with the operation of its business, the non-possession of which could
reasonably be expected to have a material adverse effect on the Company;
   
     (d)
Execution of Binding Obligation. The Agreement has been duly executed
and  delivered by the Company and, when duly executed by the Company and
delivered for value, the Agreement will constitute legal, valid and binding
obligations of the Company, enforceable against the Company, in accordance with
its terms;
 
     (e)
No Litigation.  There are no actions, suits or proceedings pending or, to the
knowledge of the Company, after due inquiry, threatened against or affecting the
Company (nor, to the knowledge of the Company,  after due  inquiry,  any
basis  therefor)  before any official body having jurisdiction  over the
Company  which  purport to or do challenge the validity or propriety of
the  transactions  contemplated  by the Share Issuance the Company,  which if
adversely  determined could reasonably be expected to have a material adverse
effect on the Company;
   
     (g)
Absence  of  Changes. Since the date of the most recently delivered financial
statements of the Company, the Company has carried on its business, operations
and affairs only in the ordinary and normal course consistent with past
practice.



 
-3-

--------------------------------------------------------------------------------

 
ARTICLE 4 - COVENANTS OF THE COMPANY


SECTION 4.1.  AFFIRMATIVE  COVENANTS.  Until the Completion  Date,  the Company
shall:


     (a) COMPLIANCE  WITH  LAWS,   ETC.   Comply with all applicable   laws,
non-compliance  with which could have a material adverse effect on the Company;


     (b) PAYMENT OF TAXES AND CLAIMS.  Pay and discharge before the same shall
become delinquent: (i) all taxes and assessments;  and (ii) all lawful claims
which, if unpaid, might become a lien upon or in respect of the Company's assets
or properties;


     (c) MAINTAIN TITLE. Maintain and, as soon as reasonably practicable, defend
and take,  all action  necessary or advisable at any time,  and from time to
time, to maintain, defend,  exercise or renew its right, title and interest in
and to all of its property and assets;


     (d) PAY OBLIGATIONS TO SUBSCRIBER AND PERFORM OTHER COVENANTS.  Make full
and timely payment of its obligations hereunder and duly comply with the terms
and covenants contained in this Agreement, all at the times and places and in
the manner set forth therein;


     (e) FURTHER ASSURANCES.  At its cost and expense, upon request by the
Subscriber, duly execute and deliver, or cause to be duly executed and
delivered,  to the  Subscriber,  such further  instruments  and do and cause to
be done such other acts as may be  necessary or proper in the reasonable opinion
of the Subscriber to carry out more effectually the provisions and purposes of
this Agreement.


ARTICLE 5 - SHARE ISSUANCE


SECTION 5.1 SHARE IS SUANCE. The Company shall issue, within fifteen (15)
Banking Days following the date of the receipt by the Company of any Advance
under this Agreement,  common stock of the Company (the “SHARES").  Upon receipt
of any Advance under this Agreement, the Company shall promptly cause its
registrar and transfer agent to issue the  certificates  representing  the
Shares.


SECTION 5.2  FRACTIONAL  SHARES.  Notwithstanding  any other  provisions of this
Agreement,  no certificate  for  fractional  shares of the Shares shall be
issued to the Subscriber. In lieu of any such fractional shares, of the
Subscriber  would  otherwise be entitled to receive a fraction of a share of the
Shares following  a Share  Issuance,  the  Subscriber  shall be entitled to
receive from theCompany a stock certificate  representing the nearest whole
number of shares of the Company.


 
-4-

--------------------------------------------------------------------------------

 
ARTICLE 6 - MISCELLANEOUS


SECTION 6.1. NOTICES, ETC. Except as otherwise expressly  provided herein, all
notices,  requests,  demands,  directions and communications by one party to the
other shall be sent by hand  delivery or  registered  mail or fax,  and shall be
effective when hand  delivered or when delivered by the relevant  postal service
or when  faxed and  confirmed,  as the case may be.  All such  notices  shall be
addressed to the  President of the  notified  party at its address  given on the
signature page of this Agreement,  or in accordance  with any unrevoked  written
direction from such party to the other party.


SECTION 6.2. NO WAIVER;  REMEDIES.  No failure on the part of the  Subscriber or
the  Company  to  exercise,  and no delay in  exercising,  any right  under this
Agreement  shall operate as a waiver  thereof.  The remedies herein provided are
cumulative and not exclusive of any remedies provided by Law.


SECTION 6.3. JURISDICTION. (1) Each of the parties hereby irrevocably attorns to
the  non-exclusive  jurisdiction  of the  Courts  of the  State of Nevada in any
action or proceeding  arising out of or relating to this Agreement.  The Company
agrees  that a  final  judgment  in any  such  action  or  proceeding  shall  be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other  manner  provided by Law; and (2) nothing in this Section 6.3 shall
affect the right of the  Subscriber  to serve legal  process in any other manner
permitted  by Law or affect the right of the  Subscriber  to bring any action or
proceeding  against  the  Company  or  its  property  in  the  courts  of  other
jurisdictions.


SECTION 6.4.  SUCCESSORS AND ASSIGNS.  The Company shall not have the right to
assign its rights  hereunder or any interest  herein  without the prior  written
consent of the Subscriber, which consent may be arbitrarily withheld.


SECTION 6.5.  SEVERABILITY.  If one or more  provisions of this  Agreement be or
become invalid,  or unenforceable in whole or in part in any  jurisdiction,  the
validity of the remaining  provisions of this  Agreement  shall not be affected.
The parties hereto undertake to replace any such invalid provision without delay
with a valid  provision  which as nearly as  possible  duplicates  the  economic
intent of the invalid provision.


SECTION 6.6. COUNTERPARTS. This Agreement may be executed in counterparts and by
different parties in separate counterparts, each of which when so executed shall
be deemed an original and all of which, taken together, shall constitute one and
the same instrument.


SECTION 6.7.  SYNDICATION/PARTICIPATION.  The Subscriber may not sell, transfer,
assign,  participate,  syndicate or negotiate to one or more third  parties,  in
whole or in part, the Commitment  and its rights under this  Agreement,  without
the prior written  consent of the Company,  which consent may not be arbitrarily
withheld.


 
-5-

--------------------------------------------------------------------------------

 
IN WITNESS
WHEREOF the parties hereto  have caused this  Agreement  to be executed by their
respective officers thereunto duly authorized,  as of the date first above
written.


THE SUBSCRIBER
THE COMPANY
   
SK CAPITAL
AYERS EXPLORATION.
CORP.
 
By:
By:
-----------------------------
-----------------------------
Authorized Signing Officer
Authorized Signing Officer





 
-6-

--------------------------------------------------------------------------------

 
SCHEDULE A


NOTICE


To: SK CAPITAL CORP. (the "Subscriber")


The undersigned, AYERS EXPLORATION (the "Company")  hereby requests an advance
of  $________________  , in accordance with the terms and conditions set
forth in the Share  Issuance  agreement  dated  March 5,  2010, between the
Subscriber and the Company and as of the Date of Notice written below.




DATE OF NOTICE:
   
Remaining amount to be advanced under
 
the Share Issuance:
 

-----------------------------


AYERS EXPLORATION.


Per:
    --------------------------------------------
    Authorized Signatory


The Subscriber  hereby  acknowledges  receipt of this Notice and agrees with the
amounts set out above as of this Notice.


SK CAPITAL CORP.


Per:
    --------------------------------------------
    Authorized Signatory


 
-7-

--------------------------------------------------------------------------------

 



